
	

114 HRES 763 IH: Honoring in praise and remembrance the outstanding achievements in scholastic, athletic, and humanitarian excellence of Sarid Chaim Shahdaiah.
U.S. House of Representatives
2016-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 763
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2016
			Ms. Jackson Lee submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring in praise and remembrance the outstanding achievements in scholastic, athletic, and
			 humanitarian excellence of Sarid Chaim Shahdaiah.
	
	
 Whereas, on December 3, 2014, 17-year-old Sarid Chaim Shahdaiah passed away, unable to survive fatal injuries resulting from an automobile accident;
 Whereas Mr. Shahdaiah was born September 20, 1997, in Shreveport, Louisiana; Whereas Mr. Shahdaiah was a native of Shreveport, Louisiana, and Atlanta, Georgia, and a resident of Houston, Texas;
 Whereas Mr. Shahdaiah was a very accomplished young man who was well-revered as a beacon of light by his peers;
 Whereas Mr. Shahdaiah’s family is very proud of his love for school and has emphasized his keen commitment to all that he undertook, sharing with others the many highlights of his high school career;
 Whereas through his dedication to his studies, Mr. Shahdaiah earned a grade point average of 3.6 and was inducted into the National Society of High School Scholars;
 Whereas as a highly accomplished student-athlete, Mr. Shahdaiah served the U.S.A. International Football Team as Captain, Team Ambassador, and starting linebacker;
 Whereas additionally, Mr. Shahdaiah exalted fervent school pride during his junior year as a highly valued teammate of the Dekaney Wildcats, his high school varsity track and football teams;
 Whereas expanding the bounds of his requisite studies, Mr. Shahdaiah explored his curiosities for the world of science becoming a member of the Texas High School Engineering Career and Technology Council;
 Whereas Mr. Shahdaiah served his community faithfully as a volunteer at Northwest Assistance Ministries;
 Whereas many parents, teachers, neighbors, and young people hope to find the kindness and dedication that Mr. Shahdaiah exhibited regularly as a son, student, friend, and incredibly well-rounded, commendable young man;
 Whereas the accolades this young man earned far exceed the highest expectations of any proud parent or community member in awe of an exceptional young leader in today’s America;
 Whereas in recognition and honor of his pursuit of excellence, several highly esteemed universities, such as Stanford University, Northwestern University, Purdue University, Texas A&M University, Texas Tech University, and Boise University, to name a few, expressed interest in Mr. Shahdaiah, hoping that he would join their respected student bodies;
 Whereas his family and many admirers genuinely celebrate Mr. Shahdaiah’s life and outstanding contributions;
 Whereas Mr. Shahdaiah cultivated his efforts, positioning himself to successfully matriculate in May of 2015, and, but for his ill-fated passing, would by all accounts have celebrated his well-deserved accomplishments with his family as a milestone achievement in his young life;
 Whereas while there is no doubt Mr. Shahdaiah would have realized countless ambitions, his family and friends are left to accept that his dreams of immeasurable magnitude now rest with him;
 Whereas this young man worked hard, yet humbly, for his success and one cannot think of a more solemn manner of celebrating his life than to honor his efforts by recognizing the achievements for which he so ardently strode; and
 Whereas the Shahdaiah family should be thanked for their dedication in raising their son and his contributions to the future of the Nation: Now, therefore, be it
	
 That the House of Representatives— (1)does hereby honor in praise, on behalf of the Shahdaiah family, Sarid Chaim Shahdaiah as a graduate with high honors of Andy Dekaney High School of the Spring Independent School District in Houston, Texas; and
 (2)does hereby honor in remembrance the outstanding achievements in scholastic, athletic, and humanitarian excellence of Mr. Shahdaiah on behalf of his loving family, dedicated teammates, loyal friends, and inspired community.
			
